—On the Court’s own motion, it is,
Ordered that the decision and order of this Court dated October 12, 1993, in the above-entitled case, is recalled and vacated, and the following decision and order is substituted therefor:
Appeal by the defendant, as limited by his motion from a sentence of the County Court, Nassau County (Orenstein, J.), imposed February 8, 1993.
Ordered that the sentence is affirmed and the matter is remitted to the County Court, Nassau County for the purpose of entering an order in its discretion pursuant to CPL 460.50 *597(5). No opinion. Mangano, P. J., Sullivan, Eiber, Copertino and Joy, JJ., concur.